UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJun. 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period fromto Commission file Number00-16934 BOL BANCSHARES, INC. (Exact name of registrant as specified in its charter.) Louisiana 72-1121561 (State of incorporation) (I.R.S. Employer Identification No.) 300 St. Charles Avenue, New Orleans, La.70130 (Address of principal executive offices) (504) 889-9400 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date: 179,uly 31, 2010. 1 BOL BANCSHARES, INC. & SUBSIDIARY INDEX Page No. PART I.Financial Information Item 1. Financial Statements Consolidated Statements of Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flow 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk, Catastrophic Events and Future Growth 14 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 4T. Controls and Procedures 15 PART II.Other Information Item 6. Exhibits 15 Signatures 16 2 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements BOL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CONDITION June 30, Dec. 31, (Amounts in Thousands) (Unaudited) (Audited) ASSETS Cash and Due from Banks Non-Interest Bearing Balances and Cash $ $ Federal Funds Sold Certificates of Deposit Investment Securities Securities Held to Maturity Securities Available for Sale Loans-Less Allowance for Loan Losses of $1,800 in 2009 and in 2008 Property, Equipment and Leasehold Improvements (Net of Depreciation and Amortization) Other Real Estate Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Deposits: Non-Interest Bearing NOW Accounts Money Market Accounts Savings Accounts Time Deposits, $100,000 and over Other Time Deposits TOTAL DEPOSITS Notes Payable Other Liabilities TOTAL LIABILITIES SHAREHOLDERS' EQUITY Preferred Stock - Par Value $1 1,810,296 Shares Issued and Outstanding at June 30, 2010 1,837,089Shares Issued and Outstanding at December 31, 2009 Common Stock - Par Value $1 179,145 Shares Issued and Outstanding in 2010 and 2009 Accumulated Other Comprehensive Income Capital in Excess of Par - Retired Stock Undivided Profits Current Earnings TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 3 Index BOL BANCSHARES, INC. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended Six months ended June 30, June 30, (Amounts in Thousands) INTEREST INCOME Interest and Fees on Loans $ Interest on Investment Securities 6 13 9 27 Interest on Federal Funds Sold 5 6 8 16 Interest on Certificates of Deposit 14 16 31 24 Total Interest Income INTEREST EXPENSE Interest on Deposits 88 89 Interest Expense on Notes Payable and Debentures 19 28 37 56 Total Interest Expense NET INTEREST INCOME Provision for Loan Losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Service Charges on Deposit Accounts 96 Cardholder & Other Credit Card Income Other Operating Income Total Non-interest Income NON-INTEREST EXPENSE Salaries and Employee Benefits Occupancy Expense Communications 60 60 Outsourcing Fees Loan & Credit Card Expense 31 38 57 65 Professional Fees 66 58 ORE Expense 22 35 Other Operating Expense Total Non-interest Expense (Loss)Income Before Tax Provision ) 32 (Benefit) Provision For Income Taxes ) (6
